     Case 2:16-cv-00172-KJM-EFB Document 111 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOHN HARDNEY,                                      No. 2:16-cv-0172-KJM-EFB P
11                       Plaintiff,
12           v.                                          ORDER
13    R. WARREN, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On December 12, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that any objections to the findings

21   and recommendations were to be filed within fourteen days. ECF No. 82. Plaintiff did not file

22   timely objections to the findings and recommendations. On January 15, 2020, this court adopted

23   the findings and recommendations, dismissed the excessive force claims against defendants

24   Pogue and Hickman and the failure to intervene claim against defendant Almodovar, and denied

25   plaintiff’s request for injunctive relief. ECF No. 83.

26          On January 31, 2020, plaintiff notified the court he had been denied the opportunity to file

27   objections to the December 12, 2019, findings and recommendations because he never received a

28   copy of them. ECF No. 86. On February 12, 2020, the Clerk of the Court re-served a copy of the
     Case 2:16-cv-00172-KJM-EFB Document 111 Filed 07/20/20 Page 2 of 2

 1   findings and recommendations to plaintiff at his address of record. ECF No. 88. He has now
 2   filed a “Motion to Vacate [the] Dismissal of Defendants Pogue, Hickman, and Almodovar.” ECF
 3   No. 102. Defendants have opposed the motion. ECF No. 105. The court construes plaintiff’s
 4   motion as belated objections to the findings and recommendations. In an abundance of caution,
 5   the court will reconsider the order adopting the findings and recommendations in light of
 6   plaintiff’s recently filed objections.
 7           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 8   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 9   findings and recommendations to be supported by the record and by the proper analysis.
10           Accordingly, the order entered on January 15, 2020 (ECF No. 83), adopting in full the
11   findings and recommendations and dismissing the excessive force claims against defendants
12   Pogue and Hickman and the failure to intervene claim against defendant Almodovar and denying
13   plaintiff’s motion for injunctive relief, is CONFIRMED. The Clerk of the Court shall terminate
14   ECF No. 102.
15           In response to defendants’ response to plaintiff’s Motion to Vacate, ECF No. 105 at 1–2,
16   the court clarifies that plaintiff’s Motion for Reconsideration at ECF No. 86 is no longer pending,
17   as it was substantively resolved by the Minute Order at ECF No. 88, directing the Clerk of the
18   Court to re-serve a copy of the findings and recommendations on plaintiff. See id. To the extent
19   the Motion for Reconsideration is still pending, the court considers it resolved by the
20   confirmation of the January 15, 2020 order here.
21           IT IS SO ORDERED.
22   DATED: July 17, 2020.
23

24

25

26

27

28
                                                        2
